         Case 1:19-cv-05758-DLC Document 103 Filed 08/26/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 ANDREA ROSSBACH,                       :
                                        :
                          Plaintiff,    :                19cv5758 (DLC)
                                        :
                -v-                     :                      ORDER
                                        :
 MONTEFIORE MEDICAL CENTER, NORMAN      :
 MORALES, and PATRICIA VEINTIMILLA,     :
                                        :
                          Defendants.   :
                                        :
 -------------------------------------- X

DENISE COTE, District Judge:

     In an Opinion and Order of August 5 (the “August 5

Opinion”), the Court granted the defendants’ motion for

sanctions and dismissed this action due to the plaintiff’s

willful misconduct in fabricating evidence, destroying evidence

of her fabrications, and making misrepresentations to the Court.

The August 5 Opinion also awarded to the defendants their

attorneys’ fees, costs, and expenses associated with addressing

the plaintiff’s misconduct and required the defendants to submit

by August 26 an application for the amount of attorneys’ fees,

costs, and expenses that they seek pursuant to the August 5

Opinion.

     On August 25, the plaintiff filed a notice of appeal of the

August 5 Opinion and moved for a stay pending appeal from this

Court.     The defendants opposed the request for a stay in a
      Case 1:19-cv-05758-DLC Document 103 Filed 08/26/21 Page 2 of 3



letter of August 26 and requested an extension of the deadline

to make an application for attorneys’ fees.

     A stay pending appeal “is an exercise of judicial

discretion,” and a party is never entitled to a stay pending

appeal as a matter of right.      Uniformed Fire Officers Ass'n v.

de Blasio, 973 F.3d 41, 48 (2d Cir. 2020) (quoting Nken v.

Holder, 556 U.S. 418, 434 (2009)).        “[T]he party requesting a

stay bears the burden of showing that the circumstances justify

an exercise of” judicial discretion.        Id.   In deciding whether a

stay pending appeal is warranted, a court considers whether the

applicant has made a “strong showing that he is likely to

succeed on the merits,” whether the applicant will incur

irreparable injury in the absence of a stay, the likelihood of

“substantial injury to the nonmoving party if a stay is issued,

and the public interest.”     Id.   The predominant factor is the

applicant’s likelihood of success on the merits: “[w]ith

likelihood of success totally lacking, the aggregate assessment

of the factors bearing on issuance of a stay pending appeal

cannot possibly support a stay.”        Id. at 49.

     In this case, the plaintiff is not entitled to a stay

because she has not shown any likelihood of success on the

merits, much less the requisite strong showing.         As a basis for

her claim that she is likely to succeed on appeal, the plaintiff



                                    2
         Case 1:19-cv-05758-DLC Document 103 Filed 08/26/21 Page 3 of 3



claims that the Court erred in making credibility determinations

with respect to the plaintiff and her expert, that the

defendants failed to show that the plaintiff acted in bad faith,

and that the Court did not consider the plaintiff’s additional

evidence submitted in conjunction with her opposition to the

defendants’ motion for sanctions that purportedly supports her

allegations against defendant Morales.            The Court addressed each

of these issues in the August 5 Opinion and concluded, based on

well-established Second Circuit law, that each of these

arguments is meritless.        Accordingly, it is hereby

     ORDERED that the plaintiff’s motion for a stay pending

appeal is denied.

     IT IS FURTHER ORDERED that the defendants’ request for an

extension of the deadline to file their application for

attorneys’ fees is granted.        The defendants shall file their

application for attorneys’ fees by August 30.            Any opposition

shall be filed by September 13.            Any reply shall be filed by

September 20.

SO ORDERED:

Dated:       New York, New York
             August 26, 2021

                                              ____________________________
                                                       DENISE COTE
                                              United States District Judge




                                       3
